DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 12/22/2020, Applicant, on 02/15/2021, amended claim 1. Claims 1-8 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered, but they are not fully persuasive. The updated 35 USC § 101 and 103 rejections of claims 1-8 are applied in light of Applicant's amendments.     
The Applicant argues that “Applicant asserts that amended independent Claim I recites a practical application… The Applicant asserts that the additional claim elements provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.” (Remarks 02/15/2021)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for gathering and analyzing (forecasting) information regarding staffing allocation.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, training/updating models, and generating a schedule can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models with set parameters/values and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitations is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing/forecasting data specifically for a staff scheduling, and performing additional analysis (tier incentives) can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized
Applicant’s arguments with respect to the rejection to claims 1 of 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method 
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s), as set forth in exemplary claim 1, are: algorithm to train a model to forecast future net staffing based on historical data; generating a multi-week work schedule having a predetermined amount of time intervals; using the model to forecast for each time interval a net staffing value; classifying time intervals in the multi-week work schedule as understaffed based on the forecasted net staffing value; …the time intervals that were classified as understaffed to suggest agents to take as additional time interval to their schedule…; providing a tier incentive structure and an incentive-budget for additional time interval allocation in a multi-week work schedule to be updated by a user…of a work schedule of a predefined period; …algorithm to train the model to forecast a degree of elasticity of agents demand for each time interval in the multi-week period of the work schedule based on historical agents schedule changes; calculating a combination of incentives of each tier of the tier incentive structure-in the incentive-budget for additional time interval allocation in a multi-week work schedule to accommodate understaffed time intervals and maximize agents demand for time intervals based on the forecasted degree of elasticity of agents demand for each time interval in the multi-week period; and displaying the calculated combination of incentives of each tier, to the user …of the work schedule of the predefined period, thus, optimizing the distribution of incentive-budget for additional time interval allocation in the multi-week work schedule. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A computer-implemented method for optimizing distribution of incentive-budget for additional time interval allocation in a multi-week work schedule, the computer-implemented method comprising using machine learning … displaying… via a display unit… via a user interface… using machine learning  …(as recited in independent claim 1).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use 
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A computer-implemented method for optimizing distribution of incentive-budget for additional time interval allocation in a multi-week work schedule, the computer-implemented method comprising using machine learning … displaying… via a display unit… via a user interface… using machine learning …; (as recited in independent claim 1) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0042]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the Alice, which in turn cites Mayo.  See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-8) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the wherein the historical data comprises of monitored agents schedule changes over predetermined number of weeks or net staffing value; using the model to simulate various incentive combinations of incentives from each tier of the tier incentive structure in the incentive-budget to further train the model to determine degree of the elasticity of agents demand for a time interval in the multi-week period; using the model to simulate various incentive combinations of incentives from each tier of the tier incentive structure in the incentive-budget to select the combination of incentives of each tier of the tier incentive structure that will achieve the greatest change in expected forecast; wherein the incentive-budget is not fully exploited; wherein the incentive-budget is not utilized; offering to agents to elect incentivized time intervals according to the calculated combination of incentives…; adding the agents schedule changes due to the offered incentivized time interval to the historical data”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  Thus, all of the dependent claims have been fully considered as well, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. 
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190304595 (hereinafter “Bergman”) et al., in view of U.S. PGPub 20180261319 to (hereinafter “Bowie”) et al., in further view of U.S. Patent 8401884 (hereinafter “Kinney”) et al.
 As per claim 1, Bergman teaches a computer-implemented method for optimizing distribution of incentive- budget for additional time interval allocation in a multi-week work schedule, the computer-implemented method comprising: 
using machine learning algorithm to train a model to forecast future net staffing…; generating a multi-week work schedule having a predetermined amount of time intervals; using the model to forecast for each time interval a net staffing value;
Bergman 0019-0029, 0057: “The apparatus includes a memory to store instructions, and a processor to be particularly programmed using the instructions to implement at least a score prediction engine to process data from the memory to determine a score for a previous resource composition, and predict, using machine learning techniques… the result includes the resource ranking, configure a second portion of the scheduling server with the result … While many machine learning systems are seeded with initial features and/or network weights to be modified through learning and updating of the machine learning network, a deep learning network trains itself to identify "good" features for analysis…0030: the predicted outcomes can be utilized to generate a schedule for the resources available to the hospital (e.g., a schedule for nurses, a schedule for doctors, a schedule for equipment, a schedule for spaces, etc.). In other examples disclosed herein, the predicted outcomes can be utilized to determine allowable and/or optimal schedule substitutions in response to a scheduling event (e.g., a low census event, a high census event, a trade request, etc.). In yet other examples disclosed herein, the predicted outcomes can be utilized to determine a pool of the top resources available to the hospital (e.g., a 
classifying time intervals in the multi-week work schedule as understaffed based on the forecasted net staffing value; displaying the time intervals that were classified as understaffed to suggest agents to take as additional time interval to their schedule via a display unit; providing a tier incentive structure … calculating a combination of incentives of each tier of the tier incentive structure-in the incentive-budget for additional time interval allocation in a multi-week work schedule to accommodate understaffed time intervals…;
Bergman 0108-0112: “In a fourth operational example of the substitution recommender 318, the resource director 102 receives a staffing imbalance (e.g., a Post Op unit is overstaffed and a ICU unit is understaffed, etc.). In such an example, the resource director 102 presents one or more resources to shift from the Post Op Unit to the ICU unit. For example, the resource director 102 can present a recommendation to shift Nurse Joy from the Post Op unit to the ICU unit as it has the greatest effect on the predicted score for the ICU unit. Additionally, the resource director 102 can present a recommendation to shift Nurse Jim from the Post Op unit to the ICU unit as it has the least negative effect Nurse Manager Tammy can accept or reject any one of the recommendations suggested by the resource director 102 on the display of the wearable 132, for example… The commendation recommender 806, included in or otherwise implemented by the resource manager 320, can determine a commendation (e.g., financial compensation, a physical or virtual reward, etc.) to be provided to one or more resources based on at least one of their ranking or their presence in at least one of the top performing pool and/or the low performing pool. For example, the commendation recommender 806 can recommend financial compensation to scale as a function of the ranking of resources. Additionally or alternatively, the commendation recommender 806 can recommend a certain reward, either virtual or physical, to be awarded to one or more resources in the top performing pool.”{Examiner note: Matching, ‘tier incentive structure’ with ‘top/low performers’ from the prior art.}Tier for top/low performer. 
Bergman may not explicitly teach the following. However, Bowie teaches: 
… based on historical data; using machine learning algorithm to train the model to forecast a degree of elasticity of agents demand for each time interval in the multi-week period of the work schedule based on historical agents schedule changes; …and maximize agents demand for time intervals based on the forecasted degree of elasticity of agents demand for each time interval in the multi-week period; thus, optimizing the distribution of incentive-budget for additional time interval allocation in the multi-week work schedule; 
Bowie 0020-0028: “The chaotic and changing environment of healthcare requires a more sophisticated supply-and-demand simulation modeling to predict and plan for nurse staffing needs… The second phase is scheduling, the creation of a multi-week schedule (e.g., 4 to 8 weeks), determining when nurses will and will not work. The third phase is called staffing or allocation and deals with the real-time or "day of" distribution of nurses to handle actual workload (sometimes called "re-allocation"). This third phase is reactive in contrast to the goal setting of the second phase…. The nurse scheduling problem may be divided into six modules that can be solved and implemented sequentially or combined depending on the build of the nursing schedule: demand modeling, day off scheduling, shift scheduling, line of work construction, task assignment, and staff assignment. The first step, demand modeling, translates predicted patterns of incidents to determine the demand for staff. Additionally, demand modeling may have three subsequent categories: task-based demand, flexible demand, and shift-based demands… the regression forecasting method may be paired with optimization models in a two-staged approach. For example, the regression model may be used to predict the number of nurses that need to be scheduled, and an optimization model or queuing methods may be used to allocate nurses to meet scheduled number of nurses for a particular time period. Note that the regression modeling sets goal numbers, while the staffing optimization process allocates staff from various skill pools to meet those goals.”
Bergman and Bowie are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, [Bowie 0024].
Bergman and Bowie may not explicitly teach the following. However, Kinney teaches: 
…and an incentive-budget for additional time interval allocation in a multi-week work schedule to be updated by a user via a user interface of a work schedule of a predefined period; and displaying the calculated combination of incentives of each tier, to the user via the user interface of the work schedule of the predefined period;
Kinney 013: “Yet another object of the present invention is to provide a computer-implemented shift scheduling system that provides sufficient incentives to substantially fill high need shifts without exceeding an employer's staffing budget…018-022, FIG.4: it may be desirable to create one or more incentives and/or disincentives to ensure the highest probability that all needed work shifts will be selected and filled by one or more workers…workers may be scheduled to be paid according to a uniform pay rate. However, the specific unfilled work shifts that comprise the work schedule data may be arranged into a plurality of separate categories according to the employer's anticipated worker needs at predetermined times. The separate categories of unfilled work shifts may be provided with different incentive pay rates, wherein categories having higher anticipated worker needs, such as peak business periods, holidays, etc., pay higher rates than categories having lower anticipated worker needs, such as off-season periods for the business. In the example where a uniform base pay is provided to all workers who perform substantially similar functions for the employer, the pay rate incentives may take the form of heightened pay that is broken down by the hour, the shift, a block of shifts, etc. Specific, non-limited examples of such pay incentives are discussed hereinbelow… FIG. 4 depicts a screen shot of an exemplary user interface for viewing and selecting unfilled work shifts within the scheduling system. In one embodiment, the work schedule data is presented to the worker in a calendar window 134 that may identify individual days, weeks, months, and the like. In the example depicted in FIG. 4, the different pay rates, associated with unfilled work shifts… It can be seen that a separate window is provided for October 26, which shows an available shift from 7:00 p.m. until 11:00 p.m. that pays a base rate of $22.00 per hour but includes an incentive pay rate bonus of $4.00 per hour…The example also shows an October 27 shift, from 11:00 p.m. to 7:00 a.m., that pays a higher base rate of $24.00 per hour but does not include any incentive pay.” 
Bergman, Bowie, and Kinney are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the [Kinney 018].
 As per claim 2, Bergman, Bowie, and Kinney teach all the limitations of claim 1.
 In addition, Bowie teaches:
wherein the historical data comprises of monitored agents schedule changes over predetermined number of weeks or net staffing value; 
Bowie 0017: “The model may be trained with historical data. Core independent (input or data) variables may include patient census at particular times of day (e.g., 1700 and 0500, expressed in 24 hour time) and the number of nurses actually needed to provide patient care and/or comply with applicable policies and regulations, with the dependent (output or forecast) variable being a prediction of the number of nurses to be scheduled in a specified period of time (e.g., per 12-hour shift). Secondary independent variables may include (but are not limited to) day of week, month of year, seasons and seasonal factors such as holidays and cultural events, staff vacations, nurse sick calls, demographic trends (e.g., regional population and age trends), and seasonal disease intensity (e.g., influenza outbreak level).”
	Bergman and Bowie are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, [Bowie 0024].
 As per claim 4, Bergman, Bowie, and Kinney teach all the limitations of claim 1.
 In addition, Bergman teaches:
…various incentive combinations of incentives from each tier of the tier incentive structure in the incentive-budget to select the combination of incentives of each tier of the tier incentive structure that will achieve the greatest change in expected forecast; Bergman 0043-0047: “the scheduling notifier 133 can further display a predicted impact on resource composition score as calculated by the resource director 102. In some examples, in response to receiving a reject input, the scheduling notifier 133 can further retrieve an additional suggestion from the resource director 102. In the illustrated example of FIG. 1B, the wearable 132 displays the scheduling notifier 133. The wearable 132 can additionally or alternatively display various other programs (e.g., resource management software, scheduling software, resource review software, etc.)… the list of possible shift trades may only include those that impact a predicted score of the resource composition by a 0100, 0149: the substitution selector 706 can select one or more employees with the highest predicted scores as determined by the score prediction engine 312 to be called in. Additionally or alternatively, in response to a trade request, the substitution selector 706 can select one or more employees with the best possible impact on the overall predicted resource composition score (e.g., the impact of the trade would impact the resource composition positively or least negatively) to be possible trade partners. In addition to using the predicted scores received from the score prediction engine 312, the substitution selector 706 can, in some examples, utilize other known management criteria (e.g., minimizing financial impact, etc.) when determining the portion of the employees identified by the substitution selector 706 to be distributed to the communication manager 302.”
 Bergman may not explicitly teach the following. However, Bowie teaches: 
further using the model to simulate…;Bowie 0022: “Basic staffing and scheduling methods of the past are not meeting the complex demands of the present and future staffing environment for nursing. The chaotic and changing environment of healthcare requires a more sophisticated supply-and-demand simulation modeling to predict and plan for nurse staffing needs. Planning methods must evolve into more sophisticated 0046: In another example nurse scheduling modeling process in accordance with at least one embodiment of the invention, linear regression may be used to predict the impact of the number of nurses as a function of the patient census.”
Bergman and Bowie are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bergman with the aforementioned teachings from Bowie with a reasonable expectation of success, by adding steps that allow the software to utilize modeling with the motivation to more efficiently and accurately organize and analyze resource scheduling [Bowie 0022].
As per claim 5, Bergman, Bowie, and Kinney teach all the limitations of claim 4.
 In addition, Kinney teaches:
wherein the incentive-budget is not fully exploited;Kinney 013: “Yet another object of the present invention is to provide a computer-implemented shift scheduling system that provides sufficient incentives to substantially fill high need shifts without exceeding an employer's staffing budget…018-022, FIG.4: it may be desirable to create one or more incentives and/or disincentives to ensure the highest probability that all needed work shifts will be selected and filled by one or more workers…workers may be scheduled to be paid according to a uniform pay rate. However, the specific unfilled work shifts that comprise the work schedule data may be arranged into a plurality of separate categories according to the employer's anticipated worker needs at predetermined times. The separate categories of unfilled work shifts may be provided with different incentive pay rates, wherein categories having higher anticipated worker needs, such as peak business periods, holidays, etc., pay higher rates than categories having lower anticipated worker needs, such as off-season periods for the business. In the example where a uniform base pay is provided to all workers who perform substantially similar functions for the employer, the pay rate incentives may take the form of heightened pay that is broken down by the hour, the shift, a block of shifts, etc. Specific, non-limited examples of such pay incentives are discussed hereinbelow… FIG. 4 depicts a screen shot of an exemplary user interface for viewing and selecting unfilled work shifts within the scheduling system. In one embodiment, the work schedule data is presented to the worker in a calendar window 134 that may identify individual days, weeks, months, and the like. In the example depicted in FIG. 4, the different pay rates, associated with unfilled work shifts… It can be seen that a separate window is provided for October 26, which shows an available shift from 7:00 p.m. until 11:00 p.m. that pays a base rate of $22.00 per hour but includes an incentive pay rate bonus of $4.00 per hour…The example also shows an October 27 shift, from 11:00 p.m. to 7:00 a.m., that pays a higher base rate of $24.00 per hour but does not include any incentive pay.” 
Bergman, Bowie, and Kinney are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bergman and Bowie with the aforementioned teachings from Kinney with a reasonable expectation of success, by adding steps that allow the software to utilize incentives with the motivation to more efficiently and accurately organize and analyze resource scheduling [Kinney 018].
As per claim 6, Bergman, Bowie, and Kinney teach all the limitations of claim 5.
 In addition, Kinney teaches:
wherein the incentive-budget is not utilized; Kinney 013: “Yet another object of the present invention is to provide a computer-implemented shift scheduling system that provides sufficient incentives to substantially fill high need shifts without exceeding an employer's staffing budget…018-022, FIG.4: it may be desirable to create one or more incentives and/or disincentives to ensure the highest probability that all needed work shifts will be selected and filled by one or more workers…workers may be scheduled to be paid according to a uniform pay rate. However, the specific unfilled work shifts that comprise the work schedule data may be arranged into a plurality of separate categories according to the employer's anticipated worker needs at predetermined times. The separate categories of unfilled work shifts may be provided with different incentive pay rates, wherein categories having higher anticipated worker needs, such as peak business periods, holidays, etc., pay higher rates than categories having lower anticipated worker needs, such as off-season periods for the business. In the example where a uniform base pay is provided to all workers who perform substantially similar functions for the employer, the pay rate incentives may take the form of heightened pay that is broken down by the hour, the shift, a block of shifts, etc. Specific, non-limited examples of such pay incentives are discussed hereinbelow… FIG. 4 depicts a screen shot of an exemplary user interface for viewing and selecting unfilled work shifts within the scheduling system. In one embodiment, the work schedule data is presented to the worker in a calendar window 134 that may identify individual days, weeks, months, and the like. In the example depicted in FIG. 4, the different pay rates, associated with unfilled work shifts… It can be seen that a separate window is provided for October 26, which shows an available shift from 7:00 p.m. until 11:00 p.m. that pays a base rate of $22.00 per hour but includes an incentive pay rate bonus of $4.00 per hour…The example also shows an October 27 shift, from 11:00 p.m. to 7:00 a.m., that pays a higher base rate of $24.00 per hour but does not include any incentive pay.” {Examiner note: The art teaches an incentive budget (compensation) but is not 
Bergman, Bowie, and Kinney are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bergman and Bowie with the aforementioned teachings from Kinney with a reasonable expectation of success, by adding steps that allow the software to utilize incentives with the motivation to more efficiently and accurately organize and analyze resource scheduling [Kinney 018].
As per claim 7, Bergman, Bowie, and Kinney teach all the limitations of claim 5.
 In addition, Bergman teaches:
the method further comprising offering to agents to elect incentivized time intervals according to the calculated combination of incentives via a user interface; Bergman 0047-0091: “selecting the trade request input, the user is directed to the third screen 215 which, in the illustrated example of FIG. 2A, displays a list of possible shift trades. In some examples, using the methods disclosed herein and the resource director 102 of the illustrated example of FIG. 1A, the list of possible shift trades may only include those that impact a predicted score of the resource composition by a certain quantity. For example, the third screen 215 may only  the user selecting one of the available shift trades, the user is directed to the fourth screen 220 and, in response to confirming the trade request, the user is further be directed to the fifth screen 225… determines a portion of the plurality of scheduling options to present to a user, the portion selected based on one or more selected criteria. For example, the output generator 314 can receive 10,000 possible schedules from the score prediction engine 312 and select the 3 highest performing schedules to present to the user.”
 As per claim 8, Bergman, Bowie, and Kinney teach all the limitations of claim 7.
 In addition, Bowie teaches:
further comprising adding the agents schedule changes due to the offered incentivized time interval to the historical data;Bowie 0023: “The third phase is called staffing or allocation and deals with the real-time or "day of" distribution of nurses to handle actual workload (sometimes called "re-allocation"). This third phase is reactive in contrast to the goal setting of the second phase. For example, abnormal numbers of admissions, discharges, and/or nurse absence may require adjustments in the third phase…0042-0048, 0056, Fig. 7: “The nurse scheduling forecast system (described below in more detail with reference to FIG. 2) may generate nurse then update its scheduling goals with the forecasts provided by the nurse scheduling forecast system and provide nurse scheduling and/or staffing services as usual.”
Bergman and Bowie are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bergman with the aforementioned teachings from Bowie with a reasonable expectation of success, by adding steps that allow the software to update data with the motivation to more efficiently and accurately organize and analyze resource scheduling [Bowie 0042].
 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190304595 (hereinafter “Bergman”) et al., in view of U.S. PGPub 20180261319 to (hereinafter “Bowie”) et al., in further view of U.S. Patent 8401884 (hereinafter “Kinney”) et al., and in further view of U.S. PGPub 20090119126 (hereinafter “Johnson”) et al.
 As per claim 3, Bergman, Bowie, and Kinney teach all the limitations of claim 1.
 Bergman, Bowie, and Kinney may not explicitly teach the following. However, Johnson teaches:
the method further using the model to simulate various incentive combinations of incentives from each tier of the tier incentive structure in the incentive-budget to further train the model to determine degree of the elasticity of agents demand for a 'tithe interval in the multi-week period; Johnson 0013: “Certain embodiments provide at least one of the following scenarios to a user for use in modifying a schedule as a day progresses: a) providing a historical "what was" emulation of the schedule; b) providing a current "what is" visualization of the schedule; c) providing a future "what could/will be" simulation of the schedule; and d) providing a predictive "what if" scenario generation for the schedule, based on the interdependencies, estimated task durations, and the state of personnel, patients, equipment, and locations…0026: FIG. 12 illustrates dynamic system context and interaction between a variety of simulation and forecast modalities in accordance with an embodiment of the present invention…0036-0038, 0071, 0089-0093: multiple criteria may be set for a scheduling process. Additionally, various risks associated with selected criteria may be taken into account. Furthermore, rather than providing a single schedule that is designed with average or generic or judgmental time buffers to compensate for variation, certain embodiments enable a plurality of scheduling scenarios to be manually or dynamically entered or simulated automatically to explore an available solution space and ramifications on current and future 
Bergman, Bowie, Kinney, and Johnson are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bergman, Bowie, and Kinney with the aforementioned teachings from Johnson with a reasonable expectation of success, by adding steps that allow the software to simulate data with the motivation to more efficiently and accurately organize and analyze resource scheduling [Johnson 0036]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Patent Examiner, Art Unit 3683